DETAILED ACTION
	In Application filing on 11/25/2019 Claims 1-20 are pending. Claims 1-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/014811 (Henceforth ‘811), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Both independent claims 1 and 11 include the limitation in which a motor is connected to a liquid tank to incline the liquid plate. ‘811 does not provide any support for a motor connected to the liquid tank or the platform. Thus, the effective filing date of the instant Application is 08/29/2016 which is the actual filing date of the earliest filed application within the same family having support for the limitation: 15/250,626.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the open" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, the term is interpreted as “the opening.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0129167 A1 (“Castanon”) in view of US 2014/0191442 A1 (“Elsey”) and JP H06- 246838 (“Oonishi”). A machine translation of Oonishi is attached and referred to herein
Regarding claim 1, Castanon teaches a 3-D printing apparatus, comprising:
a liquid tank (42 or 110), capable of accommodating a photosensitive liquid (70) ([0051] teaches resin 70 in the tank 42; [0046] teaches the resin being cured or polymerized by a light emitted device), the liquid tank comprising:
	a film (56 or 114), having a workpiece curing area ([0047] teaches wettable material 56 being a membrane; Figs. 8- 21 display the wettable material defining a working area where the 3D object is formed);
	a plurality of side walls, surrounding the film (Figs. 4A, 7-8 teach side walls 50, 52, 54 which surround film and extend from the bottom wall 48 of the tank 42 and the side walls define an opening of the tank); and
	a plate (48 or 112), capable of supporting the film (56 or 112) (Figs. 8, 22 and [0047, 0064] teach a wettable material 56 or 114 which is supported by a bottom wall 48), wherein the plate is not flexible ([0053] teaches the bottom wall 48 of tank 42 being formed of various types of glass. The Applicant has admitted on Page 7 of Remarks filed 05/28/2019 that glass is a material which is not flexible); and
a motor (116), connected to the liquid tank (42 or 110) to incline the liquid tank (42 or 110) (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank).
Castanon does not explicitly teach a plate having at least one fluid tunnel extending from a first surface of the plate contacting the film to a second surface of the plate; and a gap is formed between the plate and one of the plurality of side walls of the liquid tank, and the film is communicated with an outside space via the gap.
Elsey teaches a gap is formed between the plate and one of the plurality of side walls of the liquid tank, and the film is communicated with an outside space via the gap (Figs. 13-19 display a member 210 and side walls 106 having a gap therebetween, where transparent sheet 101 communicates with an outside space where the gap is located).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Castanon to incorporate the configuration between plate and side walls as taught by Elsey motivated by reducing forces exerted on the object being made compared to pulling the element and the member apart (Elsey – [0012]).
Oonishi teaches a plate (11), for supporting the film (52) and having at least one fluid tunnel (61) extending from a first surface of the plate (11) contacting the film (52) to a second surface of the plate (11) (Figs. 1, 4- 5 and [0011, 0015]).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the apparatus of Castanon to incorporate a plate member for supporting the film with a fluid tunnel as taught by Oonishi motivated decreasing the peeling time of a cured layer and preventing damage to the cured layer (Oonishi – [0005]).

Regarding claim 2, Castanon teaches the motor (116) being disposed on one of the plurality of side walls (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank).

Regarding claim 3, Castanon teaches a pivot (118) disposed on another one of the plurality of side walls, being as a rotation center of the liquid tank (110) when the motor (116) is inclining the liquid tank (52 or 110) (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank).

Regarding claim 4, Castanon teaches a pivot (118), disposed on one end of the plate (48 or 112), with the motor (116) disposed on an opposite end of the plate (48 or 112), being as a rotation center of the liquid tank (52 or 110) when the motor (116) is inclining the liquid tank (52 or 110) (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank).

Regarding claim 5, Castanon teaches the motor (116) inclines the first surface of the plate (48 or 112) of the liquid tank (52 or 110) with respect to an adhesive surface of a workpiece (surface where carrier platform 48 contacts object 68) (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank; Figs. 18- 19 teach tilting the tank 52 with respect to the surface where carrier platform 48 contacts object 68. Therefore, the motor provides inclines the first surface of the plate 112 of the tank 110 with respect to the surface where carrier platform 48 contacts object 68).

Regarding claim 6, Castanon teaches the motor (116) is capable of inclining the liquid tank (52 or 110) to form an angle between the first surface of the plate (48 or 112) and an adhesive surface of the workpiece (surface where carrier platform 48 contacts object 68) is one of the following ranges: 0-30°, 0-10°, and 0-5° (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank; Figs. 18- 19 teach tilting the tank 52 with respect to the surface where carrier platform 48 contacts object 68. Therefore, the motor provides inclines the first surface of the plate 112 of the tank 110 with respect to the surface where carrier platform 48 contacts object 68).

Regarding claim 7, Castanon teaches the motor (116) is capable of providing a dragging down traction to incline the liquid tank (52 or 110) to form an interval between a portion of the plate (48 or 112) and a workpiece (object 68) is in one of the following ranges: 0-30 mm, 0-20 mm, and 0-15 mm (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank; Figs. 18- 19 teach tilting the tank 52 with respect to the surface where carrier platform 48 contacts object 68. Therefore, the motor is capable of inclining at an interval between the first surface of the plate 112 of the tank 110 with respect to the surface where carrier platform 48 contacts object 68).

	Regarding claim 8, Castanon teaches a platform (46), disposed on a first side of the film (56 or 114) of the liquid tank (52 or 110), with the plate (48 or 112) disposed on a second side of the film (56 or 114) of the liquid tank (52 or 110) opposite to the first side (Figs. 7- 21 and [0047, 0051] and teach the carrier platform 46 being disposed above the wettable material 56 or 114 and the bottom wall 48 or 112 being disposed below the wettable material 56 or 114), wherein the platform (46) is configured to move toward and away from the film (56 or 114) ([0046, 0051, 0062] and Figs. 7- 21 teach the carrier platform 46 being movable toward and away from the wettable material 56 or 114); and a light source (40), disposed at the second side of the liquid tank (Figs. 3, 7 and [0046] teach the emitting device 40 being disposed in the lower portion 20 or the housing 12. The lower portion 20 is below the tank 42 or 110. Therefore, the emitting device 40 is below the tank 42 or 110), for providing a curing light beam to the liquid tank ([0046] teaches emitting device 40 being any suitable light emitting device which may be used to cure or polymerize resin).

Regarding claim 9, Castanon does not explicitly teach the plate having a first area corresponding to the working area and a second area adjacent to the first area, and the fluid tunnel is in the second area.
Oonishi teaches the plate (11) has a first area corresponding to the working area (Figs. 1- 2 display a working area adjacent to the layers 2) and a second area adjacent to the first area (Figs. 1- 2 displays a second area which is adjacent to the first area), and the fluid tunnel (61) is in the second area (Fig. 1 displays the tunnel 61 being located in an area different than the working area).
It would have been obvious to one with ordinary skill in the at the time of filing to modify the apparatus of Castanon to incorporate the plate of Oonshi motivated by reasons set forth in claim 1.

Regarding claim 10, Castanon does not explicitly teach the film further has an outer area surrounding the workpiece curing area and corresponding to the second area of the plate.
Oonishi teaches the film (50) further has an outer area surrounding the workpiece curing area (Figs. 1- 2 display a working area adjacent to the layers 2) and corresponding to the second area of the plate (Fig. 1 displays the tunnel 61 being located in an area different than the working area and the second area of plate 11 corresponding to the outer area of film 50).
It would have been obvious to one with ordinary skill in the at the time of filing to modify the apparatus of Castanon to incorporate the configuration of Oonshi motivated by reasons set forth in claim 1.

Regarding claim 13, Castanon teaches the motor (116)  the first surface of the plate (48 or 112) of the liquid tank (52 or 110) with respect to an adhesive surface of a workpiece (surface where carrier platform 48 contacts object 68) (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank; Figs. 18- 19 teach tilting the tank 52 with respect to the surface where carrier platform 48 contacts object 68. Therefore, the motor provides inclines the first surface of the plate 112 of the tank 110 with respect to the surface where carrier platform 48 contacts object 68).

Regarding claim 14, Castanon teaches the motor (116) is capable of providing a dragging down traction to incline the liquid tank (52 or 110) to form an angle between the first surface of the plate (48 or 112) and an adhesive surface of the workpiece (surface where carrier platform 48 contacts object 68) is one of the following ranges: 0- 30°, 0- 10°, and 0- 5° (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank; Figs. 18- 19 teach tilting the tank 52 with respect to the surface where carrier platform 48 contacts object 68. Therefore, the motor provides inclines the first surface of the plate 112 of the tank 110 with respect to the surface where carrier platform 48 contacts object 68).

Regarding claim 15, Castanon teaches the motor (116) is capable of providing a dragging down traction to incline the liquid tank (52 or 110) to form an interval between a portion of the plate (48 or 112) and a workpiece (object 68) is in one of the following ranges: 0- 30 mm, 0- 20 mm, and 0- 15 mm (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank; Figs. 18- 19 teach tilting the tank 52 with respect to the surface where carrier platform 48 contacts object 68. Therefore, the motor is capable of inclining at an interval between the first surface of the plate 112 of the tank 110 with respect to the surface where carrier platform 48 contacts object 68).

Claims 11-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castanon in view of Oonishi.
Regarding claim 11, Castanon teaches a 3-D printing apparatus, comprising:
	a liquid tank (42 or 110), having an opening (Figs. 4A, 7-8 teach side walls 50, 52, 54 which extend from the bottom wall 48 of the tank 42 and the side walls define an opening of the tank) and capable of accommodating a photosensitive liquid (70) ([0051] teaches resin 70 in the tank 42; [0046] teaches the resin being cured or polymerized by a light emitted device), the liquid tank comprising:
		a film (56 or 114), covering entire of the opening of the liquid tank and having a central area comprising a workpiece curing area and an outer area surrounding the central area ([0047] teaches wettable material 56 being a membrane; Figs. 8- 21 display the wettable material defining a working area where the 3D object is formed and an outer surrounding the working area);
		a plate (48 or 112), capable of supporting the film (56 or 112) (Figs. 8, 22 and [0047, 0064] teach a wettable material 56 or 114 which is supported by a bottom wall 48); and
		a motor (116), connected to the liquid tank to incline the liquid tank (42 or 110) (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank); and
	a light source device, disposed below the liquid tank and capable of providing a curing light beam passing through the plate (Figs. 3, 7 and [0046] teach the emitting device 40 being disposed in the lower portion 20 or the housing 12. The lower portion 20 is below the tank 42 or 110. Therefore, the emitting device 40 is below the tank 42 or 110) and irradiating the workpiece curing area ([0046] teaches emitting device 40 being any suitable light emitting device which may be used to cure or polymerize resin).
Castanon does not explicitly teach the plate having at least one fluid tunnel extending from a first surface of the plate contacting the film to a second surface of the plate.
Oonishi teaches a plate (11), for supporting the film (52) and having at least one fluid tunnel (61) extending from a first surface of the plate (11) contacting the film (52) to a second surface of the plate (11) (Figs. 1, 4- 5 and [0011, 0015]).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the apparatus of Castanon to incorporate a plate member for supporting the film with a fluid tunnel as taught by Oonishi motivated decreasing the peeling time of a cured layer and preventing damage to the cured layer (Oonishi – [0005]).

Regarding claim 12, Castanon teaches a pivot (118) disposed on the liquid tank, being as a rotation center of the liquid tank (110) when the motor (116) is inclining the liquid tank (52 or 110) (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 and a hinge mechanism 118 on a second side of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank).

Regarding claim 16, Castanon does not explicitly teach the plate having a first area corresponding to the working area and a second area adjacent to the first area, and the fluid tunnel is in the second area.
Oonishi teaches the plate (11) has a first area corresponding to the working area (Figs. 1- 2 display a working area adjacent to the layers 2) and a second area adjacent to the first area (Figs. 1- 2 displays a second area which is adjacent to the first area), and the fluid tunnel (61) is in the second area (Fig. 1 displays the tunnel 61 being located in an area different than the working area).
It would have been obvious to one with ordinary skill in the at the time of filing to modify the apparatus of Castanon to incorporate the plate of Oonshi motivated by reasons set forth in claim 1.

Regarding claim 17, Castanon teaches a platform (46), disposed on a first side of the film (56 or 114) of the liquid tank (52 or 110), with the plate (48 or 112) disposed on a second side of the film (56 or 114) of the liquid tank (52 or 110) opposite to the first side (Figs. 7- 21 and [0047, 0051] and teach the carrier platform 46 being disposed above the wettable material 56 or 114 and the bottom wall 48 or 112 being disposed below the wettable material 56 or 114), wherein the platform (46) is configured to move toward and away from the film (56 or 114) ([0046, 0051, 0062] and Figs. 7- 21 teach the carrier platform 46 being movable toward and away from the wettable material 56 or 114).

Regarding claim 18, Castanon teaches the liquid tank further comprises a plurality of side walls surrounding the opening (Figs. 4A, 7-8 teach side walls 50, 52, 54 which extend from the bottom wall 48 of the tank 42 and the side walls define an opening of the tank).

Regarding claim 20, Castanon teaches the motor (116) being disposed on one of the plurality of side walls (Fig. 22 and [0064] teach an motor driven linear actuator 116 disposed on a side wall of the tank 110 to pivot the tank 110 about the hinge mechanism 118 in order to tilt the tank).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castanon in view of Oonishi, as applied to claim 11, further in view of Elsey. 
Regarding claim 19, Castanon does not explicitly teach a gap is formed between the plate and one of the plurality of side walls of the liquid tank, and the film is communicated with an outside space via the gap.
Elsey teaches a gap is formed between the plate and one of the plurality of side walls of the liquid tank (Figs. 13-19 display a member 210 and side walls 106 having a gap therebetween, where transparent sheet 101 communicates with an outside space where the gap is located).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Castanon to incorporate the configuration between plate and side walls as taught by Elsey motivated by reasons set forth in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744